UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6587


TYRONE BEATY,

                Petitioner – Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                Respondent – Appellee,

          and

ALAN WILSON,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard M. Gergel, District Judge.
(4:15-cv-03707-RMG)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Beaty, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney  General, Donald John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Tyrone Beaty seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing his 28 U.S.C. § 2254 (2012) petition. *                            The order is

not    appealable        unless    a   circuit      justice      or    judge     issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate       of      appealability      will    not        issue     absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief     on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating          that     reasonable       jurists   would        find     that    the

district        court’s      assessment    of    the   constitutional           claims    is

debatable       or     wrong.      Slack   v.     McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.




       *
       Because Beaty objected only to the magistrate judge’s
recommendation to dismiss his prosecutorial misconduct claim, he
has waived appellate review of the district court’s disposition
of his other claims.   Massey v. Ojanit, 759 F.3d 343, 352 (4th
Cir. 2014).



                                             3
      We have independently reviewed the record and conclude that

Beaty has not made the requisite showing.              Accordingly, we deny

a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      4